Citation Nr: 9903704	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  97-02 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for the veteran's 
service-connected post-operative scar as residual of an 
excised thoracic mass, currently rated 10 percent disabling. 

2.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for a 
nervous condition. 


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
February 1976. 

In a September 1998 informal hearing presentation, the 
veteran's prior representative raised the issue of clear and 
unmistakable error in a March 1983 decision of the Board of 
Veterans' Appeals (Board) which denied service connection 
for a psychiatric disorder, under the provisions of Public 
Law No. 105-111.  The Board imposed a temporary stay on 
adjudication of such issues until implementing regulations 
are promulgated.  Final regulations have been issued and 
become effective February 12, 1999.  When the Board lifts 
the stay and begins to adjudicate these issues, including 
the issue specifically raised in this particular case, this 
case will be recalled from the RO.

The case comes to the Board from the June 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York, denying the veteran's 
claim of entitlement to an increased rating for scars as 
post-operative residuals of a thoracic mass, rated 10 percent 
disabling; and finding that new and material evidence had not 
been submitted to warrant reopening of a claim of entitlement 
to service connection for a psychiatric disorder.  The 
October 1996 statement of the case found that new and 
material evidence had been submitted, but denied service 
connection.

On August 5, 1998, the veteran appointed a new 
representative.  The Board was not notified of the change in 
representation until December 1998.

In a September 1998 informal hearing presentation, the 
veteran's prior representative argued that a back condition, 
including disability due to hemostatic clips, is inextricably 
intertwined with the issue of entitlement to an increased 
rating for the veteran's service-connected post-operative 
scar as residual of an excised thoracic mass.  The U.S. Court 
of Veterans Appeals (Court) has stated that issues which are 
inextricably intertwined must be resolved together, because 
the Court will not review Board decisions in a piecemeal 
fashion.  Harris v. Derwinski, 2 Vet.App. 180 (1991).  
However, the issue of whether a back condition was caused by 
the veteran's service-connected post-operative scar, and 
hence the claim for secondary service connection for a back 
condition, could not be determinative of the level of 
disability presented by the post-operative scar itself, 
because that level of disability assigned to the post-
operative scar is, by the mechanism of the rating schedule 
under 38 C.F.R. Part 4, distinct from any claimed secondary 
disability, such as a back condition, that would be 
separately rated if service connected.  Hence, the Board does 
not find that the a claim for secondary service connection 
for a back condition is inextricably intertwined with the 
increased rating claim before the Board.  Accordingly, the 
Board refers the claim for secondary service connection for a 
back condition, to include disability due to hemostatic 
clips, to the RO for appropriate action, because that claim 
is not properly developed for appeal.  


FINDINGS OF FACT

1.  The veteran's service-connected post-operative scar as 
residual of an excised thoracic mass is manifested by pain 
and tenderness.

2.  Evidence received since the last final decision by the RO 
in January 1995 is new and probative of the question of 
incurrence or aggravation of a nervous condition in service 
or secondary to a service-connected disability, and that 
evidence is so significant that it must be considered to 
fairly decide the merits of the claim.   


CONCLUSIONS OF LAW

1.  The requirements for a rating in excess of 10 percent for 
post-operative scar as residual of an excised thoracic mass 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.10, 4.118, Diagnostic 
Code 7804 (1998). 
  
2.  New and material evidence has been received since the 
RO's last final decision denying service connection for a 
nervous condition; the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served on active duty from October 1974 to 
February 1976. 

In an August 1996 notice of disagreement, the veteran stated 
that he received all treatment for his conditions at the 
Brooklyn VA Medical Center (VAMC).  

1.  Entitlement to an increased evaluation for the veteran's 
service-connected post-operative scar residual

1.  a.  Factual Background

In service from March to May, 1975, the veteran underwent 
hospitalization and surgery for removal of an asymptomatic 
thoracic mass found on chest X-ray.  The operation was 
performed without complication.  Hemostatic clips were placed 
to mark the tumor bed.  Pathology revealed a benign tumor of 
neural origin.  

Upon service separation examination a post-operative scar was 
noted.  

Post service at a February 1981 VA examination for 
compensation purposes the veteran complained of low back and 
left arm pain and decreased physical fitness over recent 
years.  While the examiner identified a 14-inch lower rib 
cage scar that was slightly tender, and two transverse scars 
at the level of the 10th and 11th ribs in the mid and 
posterior left chest that were also slightly tender, the 
examiner identified no additional pathology.  

Upon February 1981 VA X-ray evaluation, the examiner noted 
numerous hemostatic clips to the left of the thoracic spine 
and the lower half of the hemothorax.

At a September 1981 RO personal hearing the veteran 
principally complained of previous back pain when lifting 
heavy objects while working in welding, and current left 
lower side pain and night sweats.  

At a November 1981 VA examination for compensation purposes, 
the veteran complained of lower left side pain; shortness of 
breath; and symptoms upon experiencing pain including 
becoming hot with a stuffy nose, becoming itchy, and 
suffering from a cold sweat, particularly at night.  He also 
complained of back pain upon prolonged bending or leaning, 
and numbness in the scapula.  The examiner identified a 
healed surgical scar in the left hemithorax.  The thorax was 
found to be normal, and no limitations of motion were found 
in the dorsal spine.  The examiner diagnosed only status post 
thoracic surgery.  

At an October 1982 VA examination for compensation purposes 
the veteran complained of lower left pains and occasional 
shortness of breath.  The veteran also complained of poor 
sleep due to multiple pains.  The physical examiner diagnosed 
status-post thoracotomy with a post-operative thoracotomy 
scar in the left upper hemithorax.  The scar was non-tender, 
non-adherent, movable, smooth, and non-keloid, with no 
limitation of motion of the left upper extremity or upper 
spine and no discernable muscle atrophy or scoliosis of the 
upper spine.  

At a July 1994 VA dermatology examination of the veteran for 
compensation purposes, the veteran complained of left mid-
flank, left upper abdomen, and lower left back pain at all 
times, particularly upon attempting to lift objects.  
Objectively, a long transverse scar was noted in the left 
mid-chest, left flank, and left upper back, extending around 
approximately 30 centimeters and then up in the back 
approximately 8 centimeters.  Also noted were two small 1 to 
1.5 centimeter scars, each 6 millimeters below the long scar.  
Skin surrounding the scars was normal in texture and color, 
but with diminished sensation to touch, stroke, and pinprick.  
The long scar was one centimeter in width, flat, smooth, 
pink, and with no keloid formation or herniation.  There was 
no associated edema, depression, increased vascularization, 
or ulceration.  There was also no tenderness or pain to touch 
or stroke.  The examiner identified no related cosmetic 
effects or limitations of function.  

At a May 1996 VA examination of the veteran's scars for 
compensation purposes, the veteran complained of pain to the 
scar when pressed or tapped, but numbness when touched.  A 
history of the scar was noted.  The examiner's findings were 
essentially those of the July 1994 VA examiner, except that 
touching evoked pain in some areas but not in others, with 
the examiner noting that the sensation was ill-defined.  The 
examiner assessed tenderness and pain on palpation, touching, 
or pressure of the scar.  

1.  b.  Analysis

Initially, the Board finds the appellant's claim well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in that 
his claim is plausible.  Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This finding is based on the appellant's evidentiary 
assertion that his service-connected disability has increased 
in severity.  Proscelle v. Derwinski, 1 Vet.App. 629 (1992);  
King v. Brown, 5 Vet.App. 19 (1993).  Once it has been 
determined that the claim is well grounded, the VA has a 
statutory duty to assist the appellant in the development of 
evidence pertinent to the claim.  38 U.S.C.A. §  5107.  The 
Board is satisfied that all available evidence necessary for 
an equitable disposition of the issue decided herein has been 
obtained.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify 
the various disabilities.  The VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  It is 
essential that each disability be viewed in relation to its 
history, and that medical examinations are accurately and 
fully described emphasizing limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.1 (1998).  When 
evaluating service-connected disabilities, the Board looks to 
functional impairment.  The Board attempts to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1998).   In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's conditions.  Schafrath v. Derwinski, 1 Vet.App. 
589, 594 (1991).  However, where an increase in the level of 
a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

The scars presented in this case are appropriately rated 
under Diagnostic Code 7804.  Under that diagnostic code, 
where scars are superficial, tender, and painful on objective 
demonstration, a 10 percent rating is assigned.  A note 
accompanying that rating code informs as follows:

The 10 percent rating will be assigned, 
when the requirements are met, even 
though the location may be on tip of 
finger or toe, and the rating may exceed 
the amputation value for the limited 
involvement.  

38 C.F.R. § 4.118 (1998).

The veteran's prior representative, in a September 1998 
informal hearing presentation, has argued that because the 
veteran not only has one long transverse scar, but also has 
two 1 to 1.5 centimeter scars approximately 5 millimeters 
below the long transverse scar, he is entitled to a 10 
percent evaluation for each of these scars.  The Board does 
not find this argument convincing.  In making its 
determination, the Board looks to 38 C.F.R. § 4.10 (1998), 
wherein it is stated that the basis of disability evaluation 
is the ability of the whole body, or the psyche, or a system 
or organ, to function under ordinary conditions of life.  
Here the Board evaluates the veteran's skin, a distinct 
organ of the body.  The veteran's scars have not been found 
to be adherent to underlying tissue or to cause limitation 
of motion.  In looking to the effect on the veteran's 
functioning vis-à-vis his skin and the functioning of that 
organ, the Board notes that the smaller scars to which the 
Board's attention is drawn by the veteran's prior 
representative, are exceedingly small in comparison to the 
larger scar that is the essential basis of his service-
connection.  While in the absence of the larger scar the 
smaller scars might themselves be compensably service 
connected with a 10 percent rating if painful and tender, 
the Board would be disinclined to find that two small, 
painful scars that were distinct from each other only by 
virtue of the inches or centimeters separating them, would 
each warrant separate 10 percent ratings.  (By that contrary 
reasoning, which the Board declines to adopt, if the veteran 
had 100 small, superficial, non-adherent scars, rather than 
one large, superficial, non-adherent scar covering the same 
area, he would warrant one hundred 10-percent ratings for 
his small scars, as opposed to only one 10 percent rating 
for the large scar.)  Such an outcome would seem to be 
neither rational nor reasonable.  The Board notes that the 
rating schedule is a guide for rating disabilities, 
38 C.F.R. § 4.1, but there is no indication that it is meant 
to be an irrational guide, or that the Board must interpret 
that guide in an irrational manner.  It is the Board's 
interpretation that Diagnostic Code 7804 is an 
administrative accommodation for pain or tenderness that may 
accompany otherwise healthy scar tissue, not a basis by 
which virtually unlimited distinct 10 percent ratings may be 
assigned for multiple scars.  

In this case, the two small scars are separated by only 
millimeters from the longer scar, and have not been by any 
medical findings otherwise distinguishable from that longer 
scar.  Accordingly, for purposes of assigning a disability 
rating, the Board finds that the long scar and the two 
proximate smaller scars are to be viewed together, as 
superficial, painful and tender scars, and assigned a 
combined rating of 10 percent.  The Board further determines 
that the veteran's scars, in essence, have been so rated by 
the RO.  No greater rating is thereby warranted under 
Diagnostic Code 7804.  

The veteran's prior representative has also argued in the 
informal hearing presentation that the veteran's scars 
present an exceptional circumstance warranting a higher 
evaluation.  However, the representative has presented no 
dispositive argument as to why such a higher evaluation is 
warranted, only emphasizing that the scar is a large scar, 
is tender, and is painful.  The evidence does not indicate 
that the service-connected scars have resulted in frequent 
hospitalization or marked interference with employability so 
as to warrant the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  

Accordingly, in the absence of medical evidence of any 
additional disability beyond diagnosed painful and tender 
scars, the Board finds that the preponderance of the evidence 
is against a rating above the 10 percent assigned for post-
operative scar as residual of an excised thoracic mass.  
Because the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990). 

2.  Whether the veteran has presented new and material
 evidence to reopen a claim for service connection 
for a nervous condition

A claim that has been disallowed may be reopened upon the 
presentation of new and material evidence.  38 U.S.C.A. 
§ 5108 (West 1991).  Evidence is considered new when it is 
not merely cumulative of other evidence in the record and is 
considered material when it is relevant and probative of the 
issue at hand.  38 C.F.R. § 3.156 (1998).  

Case law governing the question of whether new and material 
evidence has been presented to reopen a claim has recently 
changed.  In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the U.S. Court of Appeals for the Federal Circuit (Court of 
Appeals) held invalid the test applied in that case by the 
Board and the Court of Veterans Appeals (Court) for 
determining whether new and material evidence had been 
submitted to warrant reopening of a claim for service 
connection.  Specifically, the Court of Appeals held that 
"new and material evidence" as provided in 38 C.F.R. 
§ 3.156(a), as a requirement to reopen a finally disallowed 
claim, had been impermissibly defined in Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991) as requiring "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome." (emphases added)  The Court of Appeals having 
struck this more restrictive interpretation of the law, in 
keeping with the systemic fairness so integral to the system 
of VA laws, the Board is left with the requirement that 
38 C.F.R. § 3.156(a) itself be used to determine whether new 
and material evidence has been submitted sufficient to reopen 
the veteran's claim.  

The Board does not find that the elimination of the Colvin 
rule requiring a reasonable possibility of a change in the 
outcome thereby negates other Court case law interpreting 
38 C.F.R. § 3.156.  Accordingly, the submitted evidence must 
still be "new" evidence as that which is neither cumulative 
nor redundant, and "material" evidence as that which is 
relevant and probative as to the issue presented.  See Manio 
v. Derwinski, 1 Vet. App. 140 (1991); Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  The question of whether new and 
material evidence has been submitted sufficient to reopen the 
claim is then left to an application of the regulatory 
language itself:  

evidence [...] which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156 (a) (1998).

In this case, the last prior final disallowance of the claim 
for service connection for a psychiatric condition was a 
January 1995 RO decision, in pertinent part, finding that new 
and material evidence had not been submitted to reopen that 
claim since the prior denial of that claim by the Board in 
March 1983.  In that 1983 decision, the Board found that the 
veteran suffered from a personality disorder, based on 
medical findings of the same, both during and post service, 
and denying the claim because service connection could not be 
granted for a personality disorder.  Ancillary findings by 
the Board were to the effect that the veteran's psychiatric 
disorder, or personality disorder, had not been medically 
found to be etiologically related to the veteran's service-
connected scar, as the veteran had claimed.  In its January 
1995 decision - the last prior final denial on the issue - 
the RO again found that medical evidence was to the effect 
that the veteran suffered from a personality disorder and 
hence did not suffer from a disability for which service 
connection could be granted.  

Prior to the last prior final denial, in service during the 
veteran's hospitalization from March to May, 1975, for 
removal of a thoracic mass, the veteran was observed to 
exhibit depression and lethargy.  In contrast, at a separate 
psychiatric evaluation in February 1975, no evidence of 
psychosis or disabling neurosis was found, and a passive-
dependent personality was assessed.  

Also prior to the last prior final denial, at an October 1982 
VA psychiatric examination for compensation purposes, the 
veteran's service-connected post-operative thoracotomy scar 
was noted, as was intermittent treatment for post-thoracotomy 
pains at a Manhattan VA facility.  The examiner concluded, in 
pertinent part, that the veteran suffered from an atypical 
personality disorder that was slightly aggravated by his 
service-connected physical condition.  

Following that last prior final denial, a March 1993 letter 
from S. L. Drob was entered into the record.  S. L. Drob 
informed that he was a clinical and forensic psychologist who 
had previously examined the veteran in April 1992 and 
February 1993 and had reviewed the veteran's medical record.  
While the letter was for purposes of evaluating the veteran 
for disposition of criminal charges against him, the 
psychologist provided an analysis of the veteran's current 
psychological profile.  In short, the psychologist noted the 
veteran's current confounding severe drug abuse, and 
concluded that the veteran suffered from a depressive 
reaction in a mixed personality disorder with schizotypal, 
passive dependent, and borderline features.  

The claims file contains an April 1996 letter from a VA chief 
of medical administrative services, quoting the findings of 
the veteran's treating psychiatrist.  The psychiatrist 
reported that the veteran had been treated at the Ryerson 
Street VA outpatient clinic on a regular basis and had 
participated in a treatment program for two years.  A history 
of depression since 1974 with hospitalization in 1974 was 
noted, as was a history of drug and alcohol abuse for 
purposes of self-medication.  He reportedly had been sober 
for the prior 2 1/2  years.  He was hospitalized in November 
1995 for depression at the VA medical center.  The examiner 
diagnosed major depressive disorder, with extreme 
environmental stressors, and a Global Assessment of 
Functioning (GAF) score of 45.  Medications included Prozac, 
Perphenazine, and Cogentin.  The veteran was noted to remain 
anxious and very depressed.  

At a May 1996 VA psychiatric examination for compensation 
purposes, the examiner diagnosed schizophrenia, dysthymic 
disorder, attention deficit hyperactivity disorder, and mild 
mental retardation.  He noted that the veteran reported what 
sounded like a schizophrenic decompensation while in service.

In light of a diagnosis of a personality disorder in service 
and contrasting findings of depression in service, of a VA 
medical finding in October 1982 of slight aggravation of a 
personality disorder by the veteran's service-connected post-
thoracotomy with scar, and of current diagnoses of major 
depressive disorder, schizophrenia, dysthymia, attention 
deficit hyperactivity disorder, or mild mental retardation, 
with a conclusion that the veteran likely suffered a 
schizophrenic decompensation in service, the Board is left 
with several entirely plausible questions, including whether 
a psychiatric disorder other than a personality disorder was 
incurred in service and has persisted until the present time, 
or whether such a psychiatric disorder is present and 
aggravated (chronically increased in severity) by the 
veteran's service-connected post-thoracotomy with scar.  

The April 1996 VA medical letter and the May 1996 VA 
psychiatric examination for compensation purposes constitute 
new and material evidence sufficient to warrant reopening of 
the veteran's claim of entitlement to service connection for 
a nervous condition.  To fairly decide the merits of the 
veteran's claim, questions posed by this new medical evidence 
must be addressed.  


ORDER

1.  Entitlement to an increased rating above the 10 percent 
currently assigned for post-operative scar as residual of an 
excised thoracic mass is denied. 

2.  New and material evidence having been submitted, the 
claim for entitlement to service connection for a nervous 
condition is reopened.
 

REMAND

The veteran contends that his nervous condition was incurred 
in service, or, in the alternative, was aggravated in 
service, and that he is therefore entitled to service 
connection for a nervous condition.  

An October 1982 VA psychiatric examination for compensation 
purposes presents the possibility that a nervous condition is 
aggravated by the veteran's service-connected post-operative 
scar as residual of an excised thoracic mass.  The Court has 
determined that service connection may be established on the 
secondary basis of aggravation by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439, 448 (1995).  
Pursuant to 38 U.S.C.A. § 1131 and 38 C.F.R. § 3.310(a), if 
aggravation of the veteran's non-service-connected condition 
is proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  That 
possibility must be explored upon remand, including by VA 
examination, as noted below.  

Medical evidence within the records presents a possibility 
that a current nervous condition was incurred in service or 
aggravated by the veteran's service-connected post-operative 
scar as residual of an excised thoracic mass.  However, 
clarification is required to determine whether it is as 
likely as not that either of these is the case.  Where the 
medical record is insufficient and the claim is well 
grounded, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination.  
See Suttman v. Brown, 5 Vet.App.  127, 128 (1993); Green 
(Victor) v. Derwinski, 1 Vet.App. 121, 124 (1991).  Therefore 
the Board finds that further development is required.  

An April 1996 letter from the Ryerson Street VA outpatient 
clinic, Brooklyn, New York, informed that the veteran had 
been hospitalized at a VA medical center in November 1995, 
that he had attended the mentally ill chemical abuser (MICA) 
program for two years, and that he attended the Ryerson 
clinic regularly.  Records of the hospitalization and 
treatments are not within the claims file.  The Court has 
held that the duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes obtaining evidence from any source, and obtaining 
adequate VA examinations.  Littke v. Derwinski, 1 Vet.App. 90 
(1990).  This duty also includes obtaining available evidence 
to support the claim.  Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  Accordingly, these records should be obtained.  

In view of the foregoing, and given the duty to assist the 
veteran in the development of his claim under 38 U.S.C.A. 
§ 5107 (West 1991), this claim is REMANDED to the RO for the 
following development:

1.  The RO should appropriately contact 
the appellant and request that he 
identify all sources of medical treatment 
received for his nervous condition since 
his separation from service, and that he 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA medical 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims file.

Medical records should also be obtained 
from hospitalization at the BVAMC in 
November 1995, from the MICA program, 
from the Ryerson Street VA outpatient 
clinic, as well as from any other VA 
sources of treatment, evaluation, or 
hospitalization identified and not 
already associated with the claims file.  
These records should also be associated 
with the claims file.

2.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
determine the current nature and 
etiology of any and all mental 
conditions.  If the examiner finds that 
the veteran does suffer from one or more 
mental conditions, then the examiner 
should review the veteran's medical 
record and for each such mental 
condition identified he/she should 
answer the following questions:  1) Is 
it as likely as not that the mental 
condition was incurred in service or 
permanently increased in severity during 
service; 2)  Is it as likely as not that 
the mental condition is permanently or 
chronically increased in severity due to 
the veteran's service-connected post-
operative scar as residual of an excised 
thoracic mass?  All findings and 
opinions should be explained in detail.  
The claims file and a copy of this 
remand should be made available to the 
examiner for review in connection with 
the examination. 

3.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to service connection for a 
nervous condition on a de novo basis.  If 
the determination remains to any extent 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

